                                                                                     Case 4:20-cv-04887-JSW Document 26 Filed 07/29/20 Page 1 of 2



                                                                               1

                                                                               2

                                                                               3

                                                                               4

                                                                               5

                                                                               6

                                                                               7

                                                                               8                          IN THE UNITED STATES DISTRICT COURT
                                                                               9                 IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                              10   NATIONAL ASSOCIATION OF                           Case No. 4:20-cv-4887-JSW
                                                                                   MANUFACTURERS, CHAMBER OF
                                                                              11
                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA




                                                                                   COMMERCE OF THE UNITED STATES                     [PROPOSED] ORDER GRANTING
U NITED S TATES D ISTRICT C OU RT




                                                                                   OF AMERICA, NATIONAL RETAIL                       PLAINTIFFS’ ADMINISTRATIVE
                                                                              12   FEDERATION, TECHNET, and INTRAX,                  MOTION FOR LEAVE TO EXCEED
                                                                                   INC.,                                             PAGE LIMITATION AND TO
                                                                              13                                                     NOTICE A HEARING
                                                                                                     Plaintiffs,
                                                                              14
                                                                                          v.
                                                                              15
                                                                                   UNITED STATES DEPARTMENT
                                                                              16   OF HOMELAND SECURITY,
                                                                                   UNITED STATES DEPARTMENT
                                                                              17   OF STATE; CHAD F. WOLF,
                                                                                   in his official capacity as Acting Secretary of
                                                                              18   Homeland Security; and, MICHAEL R.
                                                                                   POMPEO, in his official capacity as Secretary
                                                                              19   of State,
                                                                              20                     Defendants.
                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                                                                         [PROPOSED] ORDER GRANTING MOTION TO
                                                                                                                                         EXCEED PAGES AND TO NOTICE A HEARING
                                                                                                                                                        (NO. 4:20-CV-4887-JSW)
                                                                                     Case 4:20-cv-04887-JSW Document 26 Filed 07/29/20 Page 2 of 2



                                                                               1          This matter is before the Court on Plaintiffs’ Administrative Motion for Leave to Exceed
                                                                               2   Page Limitations and to Notice a Hearing.
                                                                               3          1.      Plaintiffs request leave to exceed the Court’s 15-page limit in their motion for
                                                                               4   preliminary injunction and to file a brief that does not exceed 25 pages. Plaintiffs request this
                                                                               5   leave so that they may provide the Court with sufficient detail on the statutory and regulatory
                                                                               6   framework at issue in this case; to adequately demonstrate all four preliminary injunction factors;
                                                                               7   and to fully describe the profound implications for American business. Plaintiffs confirm that
                                                                               8   Defendants should likewise have 25 pages to respond.
                                                                               9          2.      Plaintiffs further request leave to notice a hearing on their motion for a preliminary
                                                                              10   injunction on September 4, 2020, or at the Court’s earliest convenience. Plaintiffs intend to file
                                                                              11   their motion for a preliminary injunction on July 31, which would have permitted Plaintiffs to
                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
U NITED S TATES D ISTRICT C OU RT




                                                                              12   notice a hearing for September 4, 2020, 35 days later. N.D. Cal. L. Civ. R. 7-2(a). This Court’s
                                                                              13   Scheduling Notes limited the cases that could be heard on September 4, 2020, to even-numbered
                                                                              14   terminal digits, which does not include this case with a terminal digit of 7.
                                                                              15          Counsel for Defendants has not yet appeared in this case.
                                                                              16          The Court having considered the Motion and good cause appearing therefore,
                                                                              17          IT IS HEREBY ORDERED that:
                                                                              18          1.      Plaintiffs may file a brief in support of their motion for a preliminary injunction of
                                                                              19   not more than 25 pages of text, exclusive of title pages, tables of contents and authorities,
                                                                              20   exhibits, and summary of argument. Should Defendants wish to oppose the motion, they may file
                                                                              21   an opposition of not more than 25 pages of text, exclusive of title pages, tables of contents and
                                                                              22   authorities, exhibits, and summary of argument.
                                                                              23          2.      Plaintiffs may notice their preliminary injunction for a hearing on September 4,
                                                                              24   2020 [or, alternatively, __________________].
                                                                                                            September 11, 2020 at 9:00 a.m.

                                                                              25
                                                                                   Dated: July  29
                                                                                          ___________, 2020                          ___________________________________
                                                                              26
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                              27

                                                                              28
                                                                                                                                               [PROPOSED] ORDER GRANTING MOTION TO
                                                                                                                                               EXCEED PAGES AND TO NOTICE A HEARING
                                                                                                                                                              (NO. 4:20-CV-4887-JSW)
